Exhibit 10.14

 

FORM OF

HAMPDEN BANCORP, INC.

 

Stock Option Grant Notice


Stock Option Grant under the Company's
2008 Equity Incentive Plan  

1.

Name and Address of Participant:

____________________________________





____________________________________





____________________________________







2.

Date of Option Grant:

____________________________________







3.

Type of Grant:

____________________________________







4.

Maximum Number of Shares for
which this Option is exercisable:


____________________________________







5.

Exercise (purchase) price per share:

____________________________________







6.

Option Expiration Date:

____________________________________







7.

Vesting Start Date:

____________________________________







8.

Vesting Schedule: This Option shall become exercisable (and the Shares issued
upon exercise shall be vested) as follows provided the Participant is an
employee, director or consultant of the Company or of an Affiliate on the
applicable vesting date:



[Insert Vesting Schedule - sample below]



[On the first anniversary of
the Vesting Start Date



up to ____________ Shares







On the second anniversary
of the Vesting Start Date



an additional __________ Shares







On the third anniversary of
the Vesting Start Date



an additional __________ Shares







On the fourth anniversary of
the Vesting Start Date



an additional __________ Shares







On the fifth anniversary of
the Vesting Start Date



an additional __________ Shares]





--------------------------------------------------------------------------------



      The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.



      The Company and the Participant acknowledge receipt of this Stock Option
Grant Notice and agree to the terms of the Stock Option Agreement attached
hereto and incorporated by reference herein, the Company's 2008 Equity Incentive
Plan and the terms of this Option Grant as set forth above.





HAMPDEN BANCORP, INC.







By:____________________________________



Name:_________________________________



Title:__________________________________











_______________________________________
Participant



2





--------------------------------------------------------------------------------



HAMPDEN BANCORP, INC.



STOCK OPTION AGREEMENT - INCORPORATED TERMS AND CONDITIONS



      AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice between Hampden Bancorp, Inc. (the "Company"), a Delaware corporation,
and the individual whose name appears on the Stock Option Grant Notice (the
"Participant").



      WHEREAS, the Company desires to grant to the Participant an Option to
purchase shares of its common stock, $0.01 par value per share (the "Shares"),
under and for the purposes set forth in the Company's 2008 Equity Incentive Plan
(the "Plan");



      WHEREAS, the Company and the Participant understand and agree that any
terms used and not defined herein have the same meanings as in the Plan; and



      WHEREAS, the Company and the Participant each intend that the Option
granted herein shall be of the type set forth in the Stock Option Grant Notice.



      NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:



      1.   GRANT OF OPTION.



            The Company hereby grants to the Participant the right and option to
purchase all or any part of an aggregate of the number of shares set forth in
the Stock Option Grant Notice, on the terms and conditions and subject to all
the limitations set forth herein, under United States securities and tax laws,
and in the Plan, which is incorporated herein by reference. The Participant
acknowledges receipt of a copy of the Plan.



      2.   EXERCISE PRICE.



            The exercise price of the Shares covered by the Option shall be the
amount per Share set forth in the Stock Option Grant Notice, subject to
adjustment, as provided in the Plan, in the event of a stock split, reverse
stock split or other events affecting the holders of Shares after the date
hereof (the "Exercise Price"). Payment shall be made in accordance with
Paragraph 8 of the Plan.



      3.   EXERCISABILITY OF OPTION.



            Subject to the terms and conditions set forth in this Agreement and
the Plan, the Option granted hereby shall become exercisable as set forth in the
Stock Option Grant Notice and are subject to the other terms and conditions of
this Agreement and the Plan.





--------------------------------------------------------------------------------



      4.   TERM OF OPTION.



            This Option shall terminate ten years from the date of this
Agreement or, if this Option is designated in the Stock Option Grant Notice as
an ISO and the Participant owns as of the date hereof more than 10% of the total
combined voting power of all classes of capital stock of the Company or an
Affiliate, five years from the date of this Agreement, but shall be subject to
earlier termination as provided herein or in the Plan.



            If the Participant ceases to be an employee, director or consultant
of the Company or of an Affiliate for any reason other than the death or
Disability of the Participant, or termination of the Participant for Cause, the
Option may be exercised, if it has not previously terminated, within three1
months after the date the Participant ceases to provide service to the Company
or an Affiliate, or within the originally prescribed term of the Option,
whichever is earlier, but may not be exercised thereafter except as set forth
below. In such event, the Option shall be exercisable only to the extent that
the Option has become exercisable and is in effect at the date of such cessation
of service.



            If this Option is designated in the Stock Option Grant Notice as an
ISO and the Participant ceases to be an employee of the Company or of an
Affiliate but continues after termination of employment to provide service to
the Company or an Affiliate as a director or consultant, this Option shall
continue to vest in accordance with Section 3 above as if this Option had not
terminated until the Participant is no longer providing services to the Company.
In such case, this Option shall automatically convert and be deemed a
Non-Qualified Option as of the date that is three months from termination of the
Participant's employment and this Option shall continue on the same terms and
conditions set forth herein until such Participant is no longer providing
service to the Company or an Affiliate.



            Notwithstanding the foregoing, in the event of the Participant's
Disability or death within three months after the termination of service, the
Participant or the Participant's Survivors may exercise the Option within one
year after the date of the Participant's termination of service, but in no event
after the date of expiration of the term of the Option.



            In the event the Participant's service is terminated by the Company
or an Affiliate for Cause, the Participant's right to exercise any unexercised
portion of this Option shall cease immediately as of the time the Participant is
notified his or her service is terminated for Cause, and this Option shall
thereupon terminate. Notwithstanding anything herein to the contrary, if
subsequent to the Participant's termination, but prior to the exercise of the
Option, the Board of Directors of the Company determines that, either prior or
subsequent to the Participant's termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.



_________________



1

Three months is the maximum time period for an ISO. If the time period is
longer, any option exercised more than three months after the individual ceases
to be an employee of the company shall be deemed pursuant to the Code to be a
non-qualified stock option.  

2





--------------------------------------------------------------------------------



            In the event of the Disability of the Participant, as determined in
accordance with the Plan, the Option shall be exercisable within one year after
the Participant's termination of service or, if earlier, within the term
originally prescribed by the Option. In such event, the Option shall be
exercisable:



            (a)

to the extent that the Option has become exercisable but has not been exercised
as of the date of Disability, provided that all unvested options held by
Participants shall become immediately vested and exercisable on the date of
Disability.



            In the event of the death of the Participant while an employee,
director or consultant of the Company or of an Affiliate, the Option shall be
exercisable by the Participant's Survivors within one year after the date of
death of the Participant or, if earlier, within the originally prescribed term
of the Option. In such event, the Option shall be exercisable:



            (x)

to the extent that the Option has become exercisable but has not been exercised
as of the date of death, provided that all unvested Options held by such
Participant shall become immediately vested and exercisable on the date of
death.



      5.   METHOD OF EXERCISING OPTION.



            Subject to the terms and conditions of this Agreement, the Option
may be exercised by written notice to the Company or its designee, in
substantially the form of Exhibit A attached hereto. Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the person exercising the Option. Payment of the Exercise Price for
such Shares shall be made in accordance with Paragraph 8 of the Plan. The
Company shall deliver such Shares as soon as practicable after the notice shall
be received, provided, however, that the Company may delay issuance of such
Shares until completion of any action or obtaining of any consent, which the
Company deems necessary under any applicable law (including, without limitation,
state securities or "blue sky" laws). The Shares as to which the Option shall
have been so exercised shall be registered in the Company's share register in
the name of the person so exercising the Option (or, if the Option shall be
exercised by the Participant and if the Participant shall so request in the
notice exercising the Option, shall be registered in the Company's share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option. In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option. All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.



3





--------------------------------------------------------------------------------



      6.   PARTIAL EXERCISE.



            Exercise of this Option to the extent above stated may be made in
part at any time and from time to time within the above limits, except that no
fractional share shall be issued pursuant to this Option.



      7.   NON-ASSIGNABILITY.



            The Option shall not be transferable by the Participant otherwise
than by will or by the laws of descent and distribution. If this Option is a
Non-Qualified Option then it may also be transferred pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder and the Participant, with
the approval of the Administrator, may transfer the Option for no consideration
to or for the benefit of the Participant's Immediate Family (including, without
limitation, to a trust for the benefit of the Participant's Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant's Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term "Immediate Family" shall mean the
Participant's spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces, nephews and grandchildren (and, for
this purpose, shall also include the Participant) .2 Except as provided above in
this paragraph, the Option shall be exercisable, during the Participant's
lifetime, only by the Participant (or, in the event of legal incapacity or
incompetency, by the Participant's guardian or representative) and shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of the Option or of any rights granted hereunder contrary to the provisions of
this Section 7, or the levy of any attachment or similar process upon the Option
shall be null and void.



      8.   NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.



            The Participant shall have no rights as a stockholder with respect
to Shares subject to this Agreement until registration of the Shares in the
Company's share register in the name of the Participant. Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to the date of such registration.



_________________



2

This provision allows the option to be transferred but remain eligible for
exercise pursuant to Form S-8. Optionees should be encouraged to discuss the
gifting of options with their tax advisors as under current law only the
transfer of a vested option is deemed to be a completed gift and the income tax
liability associated with the exercise of the option continues to be the
responsibility of the original optionee.  

4





--------------------------------------------------------------------------------



      9.   ADJUSTMENTS.



            The Plan contains provisions covering the treatment of Options in a
number of contingencies such as stock splits and mergers. Provisions in the Plan
for adjustment with respect to stock subject to Options and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference, including,
but not limited to, the acceleration of vesting provision contained in Paragraph
23E of the Plan.



      10.  TAXES.



            The Participant acknowledges that any income or other taxes due from
him or her with respect to this Option or the Shares issuable pursuant to this
Option shall be the Participant's responsibility. The Participant acknowledges
and agrees that (i) the Participant was free to use professional advisors of his
or her choice in connection with this Agreement, has received advice from his or
her professional advisors in connection with this Agreement, understands its
meaning and import, and is entering into this Agreement freely and without
coercion or duress; (ii) the Participant has not received and is not relying
upon any advice, representations or assurances made by or on behalf of the
Company or any Affiliate or any employee of or counsel to the Company or any
Affiliate regarding any tax or other effects or implications of the Option, the
Shares or other matters contemplated by this Agreement and (iii) neither the
Company its Affiliates, nor any of its officers or directors, shall be held
liable for any applicable costs, taxes, or penalties associated with the Option
if, in fact, the Internal Revenue Service were to determine that the Option
constitutes deferred compensation under Section 409A of the Code.



            If this Option is designated in the Stock Option Grant Notice as an
ISO and there is a Disqualifying Disposition (as defined in Section 15 below) or
if the Option is converted into a Non-Qualified Option and such Non-Qualified
Option is exercised, the Participant agrees that the Company may withhold from
the Participant's remuneration, if any, the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in such person's gross income. At the Company's
discretion, the amount required to be withheld may be withheld in cash from such
remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option. The Participant further agrees that, if
the Company does not withhold an amount from the Participant's remuneration
sufficient to satisfy the Company's income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.



      11.  PURCHASE FOR INVESTMENT.



            Securities Law Compliance. The Participant specifically acknowledges
and agrees that any sales of Shares issued pursuant to the exercise of Options
shall be made in accordance with the requirements of the Securities Act of 1933,
as amended. The Company currently has an effective registration statement on
file with the Securities and Exchange Commission with respect to such Shares.
The Company intends to maintain this registration statement but has no
obligation to do so. If the registration statement ceases to be effective for
any reason, you will



5





--------------------------------------------------------------------------------



not be able to transfer or sell any of such Shares issued to you pursuant to
this Agreement unless exemptions from registration under applicable securities
laws are available. The Company shall not be obligated to either issue the
Shares or permit the resale of any Shares if such issuance or resale would
violate any securities law, rule or regulation.



      12.  RESTRICTIONS ON TRANSFER OF SHARES.



      12.1  The Participant agrees that in the event the Company proposes to
offer for sale to the public any of its equity securities and such Participant
is requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the "Lock-Up Period"). Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and conditions.
Notwithstanding whether the Participant has signed such an agreement, the
Company may impose stop-transfer instructions with respect to the Shares or
other securities of the Company subject to the foregoing restrictions until the
end of the Lock-Up Period.



      12.2  The Participant acknowledges and agrees that neither the Company,
its shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.



      13.  NO OBLIGATION TO MAINTAIN RELATIONSHIP.



            The Company is not by the Plan or this Option obligated to continue
the Participant as an employee, director or consultant of the Company or an
Affiliate. The Participant acknowledges: (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant's participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant's employment or consulting contract, if
any; and (vi) that the Option is not part of normal or expected compensation for
purposes of calculating



6





--------------------------------------------------------------------------------



any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.



      14.  IF OPTION IS INTENDED TO BE AN ISO.



            If this Option is designated in the Stock Option Grant Notice as an
ISO so that the Participant (or the Participant's Survivors) may qualify for the
favorable tax treatment provided to holders of Options that meet the standards
of Section 422 of the Code then any provision of this Agreement or the Plan
which conflicts with the Code so that this Option would not be deemed an ISO is
null and void and any ambiguities shall be resolved so that the Option qualifies
as an ISO. Nonetheless, if the Option is determined not to be an ISO, the
Participant understands that neither the Company nor any Affiliate is
responsible to compensate him or her or otherwise make up for the treatment of
the Option as a Non-Qualified Option and not as an ISO. The Participant should
consult with the Participant's own tax advisors regarding the tax effects of the
Option and the requirements necessary to obtain favorable tax treatment under
Section 422 of the Code, including, but not limited to, holding period
requirements.



            Notwithstanding the foregoing, to the extent that the Option is
designated in the Stock Option Grant Notice as an ISO and is not deemed to be an
ISO pursuant to Section 422(d) of the Code because the aggregate fair market
value (determined as of the date hereof) of any of the Shares with respect to
which this ISO is granted becomes exercisable for the first time during any
calendar year in excess of $100,000, the portion of the Option representing such
excess value shall be treated as a Non-Qualified Option and the Participant
shall be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement.



      15.  NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION OF AN ISO.



            If this Option is designated in the Stock Option Grant Notice as an
ISO then the Participant agrees to notify the Company in writing immediately
after the Participant makes a Disqualifying Disposition of any of the Shares
acquired pursuant to the exercise of the ISO. A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale) of such Shares before the later of (a) two years after the date the
Participant was granted the ISO or (b) one year after the date the Participant
acquired Shares by exercising the ISO, except as otherwise provided in Section
424(c) of the Code. If the Participant has died before the Shares are sold,
these holding period requirements do not apply and no Disqualifying Disposition
can occur thereafter.



      16.  NOTICES.



            Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:



7





--------------------------------------------------------------------------------



If to the Company:





Hampden Bancorp, Inc.
19 Harrison Avenue
Springfield, MA 01102
Attention:



If to the Participant at the address set forth on the Stock Option Grant Notice.



or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.



      17.  GOVERNING LAW.



            This Agreement shall be construed and enforced in accordance with
the law of the Delaware, without giving effect to the conflict of law principles
thereof. For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in Delaware and
agree that such litigation shall be conducted in the state courts of Delaware or
the federal courts of the United States for the District of Delaware.



      18.  BENEFIT OF AGREEMENT.



            Subject to the provisions of the Plan and the other provisions
hereof, this Agreement shall be for the benefit of and shall be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.



      19.  ENTIRE AGREEMENT.



            This Agreement, together with the Plan, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.



8





--------------------------------------------------------------------------------



      20.  MODIFICATIONS AND AMENDMENTS.



            The terms and provisions of this Agreement may be modified or
amended as provided in the Plan.



      21.  WAIVERS AND CONSENTS.



            Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.



      22.  DATA PRIVACY.



            By entering into this Agreement, the Participant: (i) authorizes the
Company and each Affiliate, and any agent of the Company or any Affiliate
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its Affiliates such information and data as the Company or
any such Affiliate shall request in order to facilitate the grant of options and
the administration of the Plan; (ii) waives any data privacy rights he or she
may have with respect to such information; and (iii) authorizes the Company and
each Affiliate to store and transmit such information in electronic form.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



9





--------------------------------------------------------------------------------



Exhibit A



NOTICE OF EXERCISE OF STOCK OPTION



To:    Hampden Bancorp, Inc.



IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.



Ladies and Gentlemen:



      I hereby exercise my Stock Option to purchase _________ shares (the
"Shares") of the common stock, $.01 par value, of Hampden Bancorp, Inc. (the
"Company"), at the exercise price of $________ per share, pursuant to and
subject to the terms of that Stock Option Grant Notice dated _______________,
200_.



      I understand the nature of the investment I am making and the financial
risks thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.



      I am paying the option exercise price for the Shares as follows:





_______________________________________________





      Please issue the Shares (check one):



      [  ] to me; or



      [  ] to me and ____________________________, as joint tenants with right
of survivorship,



      at the following address:



      ____________________________________



      ____________________________________



      ____________________________________





Exhibit A-1





--------------------------------------------------------------------------------



      My mailing address for shareholder communications, if different from the
address listed above, is:





      ____________________________________



      ____________________________________



      ____________________________________







Very truly yours,









_______________________________________
      Participant (signature)











_______________________________________
      Print Name











_______________________________________
      Date











_______________________________________
      Social Security Number



Exhibit A-2





--------------------------------------------------------------------------------